  Case 19-10976      Doc 89     Filed 09/19/19 Entered 09/19/19 16:02:38           Desc Main
                                  Document     Page 1 of 4


                    UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION
_________________________________________
In re:                                    )
                                          )     Case No. 19-10976-AEC
THRUSH AIRCRAFT, INC.                     )
                                          )     Chapter 11
                  Debtor                  )
_________________________________________ )


              UNITED STATES TRUSTEE'S NOTICE OF APPOINTMENT
                                   OF
                          SECOND RECONSTITUTED
                  COMMITTEE OF UNSECURED CREDITORS


       The United States Trustee appointed a First Reconstituted Committee of Unsecured

Creditors and filed its Notice of Appointment with the Court on September 16, 2019.

       GE Aviation Czech, s.r.o., one of the top twenty unsecured creditors of this Debtor, has

expressed an interest in being on the Committee of Unsecured Creditors. In addition, Grant

Thornton, LLP, an appointed member of the Committee of Unsecured Creditors, has resigned.

       The United States Trustee hereby gives notice of the appointment of a Second

Reconstituted Committee of Unsecured Creditors as follows:


                              SEE EXHIBIT “A” ATTACHED


       This 19th day of September, 2019.

                                                    Respectfully submitted,

                                                    NANCY J. GARGULA
                                                    United States Trustee

Office of the U.S. Trustee                      By: /s/ Robert G. Fenimore
440 Martin Luther King Jr. Blvd, Ste. 302           Robert G. Fenimore
Macon, GA 31201 (478) 752-3545                      Trial Attorney
robert.g.fenimore@usdoj.gov                         GA Bar No. 205202
 Case 19-10976     Doc 89    Filed 09/19/19 Entered 09/19/19 16:02:38   Desc Main
                               Document     Page 2 of 4




                                     EXHIBIT “A”



Texas Transland, LLC dba Transland
1206 Hatton Road, Suite A
Wichita Falls, TX 76302
(940) 636-7963
James B. Frank
jfrank@sharpirongroup.com

Oxford Global Resources, LLC
100 Cummings Center
Suite 206L
Beverly, MA 01915
(978) 538-1723
Cheryl Keating
Cheryl_Keating@Oxfordcorp.com

GE Aviation Czech, s.r.o.
30 Merchant Street
Cincinnati, OH 45246-3750
(513) 240-5640
Kim Ravenhall
kim.ravenhall@ge.com
  Case 19-10976      Doc 89      Filed 09/19/19 Entered 09/19/19 16:02:38        Desc Main
                                   Document     Page 3 of 4


                                 CERTIFICATE OF SERVICE


        This is to certify that I have this day served the UNITED STATES TRUSTEE'S
NOTICE OF APPOINTMENT OF SECOND RECONSTITUTED COMMITTEE OF
UNSECURED CREDITORS either through the Court’s electronic filing system or by placing
a true and correct copy with the United States Postal Service with adequate postage affixed to
assure first class delivery and addressed to:

Thrush Aircraft, Inc                               James B. Frank
Attention K. Payne Hughes, Sr.                     Texas Transland, LLC
President                                          1206 Hatton Road, Suite A
300 Old Pretoria Road                              Wichita Falls, TX 76302
Albany, GA 31721
                                                   Cheryl Keating
A. Keith Logue                                     Oxford Global Resources, LLC
Attorney for Debtor                                100 Cummings Center
Law Office of A. Keith Logue                       Suite 206L
3423 Weymouth Court                                Beverly, MA 01915
Marietta, GA 30062
                                                   Kim Ravenhall
Matthew S. Cathey                                  GE Aviation Czech, s.r.o.
Attorney for Debtor                                30 Merchant Street
Stone & Baxter, LLP                                Cincinnati, OH 45246-3750
Fickling & Co. Building
577 Mulberry Street, Suite 800                     Richard Bernard
Macon, GA 31201                                    Attorney for GE Aviation Czech s.r.o.
                                                   90 Park Avenue
Ward Stone, Jr.                                    New York, NY 10016
Attorney for Debtor
Stone & Baxter, LLP                                Brian Bonaviri
Fickling & Co. Building                            Grant Thornton, LLP
577 Mulberry Street, Suite 800                     757 Third Avenue, 2nd Floor
Macon, GA 31201                                    New York, NY 10017

Gregory D. Taylor
Attorney for Debtor
Stone & Baxter, LLP
Fickling & Co. Building
577 Mulberry Street, Suite 800
Macon, GA 31201
  Case 19-10976      Doc 89    Filed 09/19/19 Entered 09/19/19 16:02:38        Desc Main
                                 Document     Page 4 of 4


Gary A. Barnes, Esq.
Baker, Donelson, Bearman,                      KING & SPALDING LLP
Caldwell & Berkowitz, P.C.                     Jonathan W. Jordan
1600 Monarch Plaza                             Sarah L. Primrose
3414 Peachtree Road, N.E.                      1180 Peachtree Street
Atlanta, GA 30326                              Atlanta, GA 30309

C. Edward Dobbs                                Chris Stathopoulos
Parker, Hudson, Rainer & Dobbs LLP             Attorney for Grant Thornton, LLP
303 Peachtree Street, N.E.                     171 N. Clark Street
Suite 3600                                     Suite 200
Atlanta, GA 30308                              Chicago, IL 60601

Rufus T. Dorsey                                Stephan A. Ray
Parker, Hudson, Rainer & Dobbs LLP             MOORE, CLARKE, DuVALL &
303 Peachtree Street, N.E.                     RODGERS, P.C.
Suite 3600                                     P.O. Drawer 71727
Atlanta, GA 30308                              Albany, GA 31708-1727

Michael C. Sullivan                            David A. Garland
Parker, Hudson, Rainer & Dobbs LLP             MOORE, CLARKE, DuVALL &
303 Peachtree Street, N.E.                     RODGERS, P.C.
Suite 3600                                     P.O. Drawer 71727
Atlanta, GA 30308                              Albany, GA 31708-1727

Timothy J. Colletti, Esq.                      Mark A. Gilbert
Baker, Donelson, Bearman,                      Coleman Talley LLP
Caldwell & Berkowitz, P.C.                     P.O. Box 5437
1600 Monarch Plaza                             Valdosta, GA 31603-5437
3414 Peachtree Road, N.E.
Atlanta, GA 30326                              John T. McGoldrick, Jr.
                                               Martin Snow LLP
Cater C. Thompson, Esq.                        P O Box 1606
Jones Cork, LLP                                Macon, GA 31202-1606
P.O. Box 6437
Macon, GA 31208-6437                           Barbara G. Parker
                                               Assistant United States Attorney
                                               P.O. Box 1702
                                               Macon, GA 31202-1702

       This 19th day of September, 2019.


Office of the U.S. Trustee                        By: /s/ Robert G. Fenimore
440 Martin Luther King Jr. Blvd, Ste. 302             Robert G. Fenimore
Macon, GA 31201 (478) 752-3545                        Trial Attorney
robert.g.fenimore@usdoj.gov                           GA Bar No. 205202
